         Case 5:18-cv-05376-EJD Document 22-1 Filed 03/19/19 Page 1 of 1




1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            NORTHERN DISTRICT OF CALIFORNIA

10   SCOTT JOHNSON,                            ) Case No.: 5:18-CV-05376-EJD
                                               )
11                                             )
                  Plaintiff,                   ) ORDER
12                                             )
     v.                                        )
13                                             )
                                               )
14   DAVID H. MARUYAMA, in individual          )
     and representative capacity as trustee of )
15   The David H. Maruyama and Candice L.      )
     Maruyama 1991 Living Trust dated May )
16   30, 1991; CANDICE L. MARUYAMA, in )
     individual and representative capacity as )
17   Trustee of The David H. Maruyama and      )
     Candice L. Maruyama 1991 Living Trust )
18   dated May 30, 1991; PEKING                )
     RESTAURANT, LLC, a California Limited )
19   Liability Company; and Does 1-10,         )
                                               )
20            Defendants,                      )
21                                             ORDER
22         The Court hereby vacates all currently set dates, with the expectation that the
23   parties will file a Joint Stipulation for Dismissal within 60 days.
                                The Court sets an Order to Show Re Settlement
24   IT IS SO ORDERED. hearing for 5/23/2019 at 10:00 am. Response to
                              OSC or Dismissal due 5/13/2019.
25
26   Dated: ______________
              3/19/2019                _____________________________________
27                                     HONORABLE EDWARD J. DAVILA
                                       United States District Judge
28


     Notice of Settlement                    -1-                       5:18-CV-05376-EJD
